 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN FIGUEROA,                                    Case No. 1:19-cv-00968-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                         ACTION
14    KENNETH CLARK, et al.,                             FINDINGS AND RECOMMENDATION
                                                         REGARDING PLAINTIFF’S MOTIONS FOR
15                       Defendants.                     PRELIMINARY INJUNCTION
16                                                       (ECF Nos. 13, 14)
17                                                       FOURTEEN (14) DAY DEADLINE
18

19   I.     Background

20          Plaintiff Ruben Figueroa is a state prisoner proceeding pro se and in forma pauperis in

21   this civil rights action pursuant to 42 U.S.C. § 1983.

22          On August 15, 2019, Plaintiff filed a motion “requesting court order.” (ECF No. 13.) In

23   his motion, Plaintiff contends that, even though he needs to make copies of more than 150 pages

24   of exhibits that demonstrate that he has exhausted the administrative remedies applicable to the

25   claims raised in this action, the librarian is refusing to copy more than fifty (50) pages. Further,

26   Plaintiff states that the California State Prison, Corcoran librarians are charging seventy (70)

27   cents for a state petition for writ of habeas corpus form, even though the courts provide the form

28   for free and no other state prison charges for the form. Therefore, Plaintiff requests that this
                                                        1
 1   Court order the California State Prison, Corcoran Facility 3C Librarian to copy all necessary legal

 2   documents in support of this action and to stop charging for state and federal court forms that the

 3   courts provide for free. The Court construes Plaintiff’s motion “requesting court order” as a

 4   motion for preliminary injunction.

 5          On September 9, 2019, Plaintiff filed a motion for a preliminary injunction. (ECF No.

 6   14.) In his motion, Plaintiff asserts that, even though he needs to make two copies of more than

 7   150 pages of exhibits that demonstrate that he has exhausted the administrative remedies

 8   applicable to the claims raised in this action, the librarian is refusing to copy more than fifty (50)

 9   pages. Therefore, Plaintiff requests that this Court order the California State Prison, Corcoran

10   Facility 3C Librarian to copy all necessary legal documents in support of this action.

11   II.    Motions for Preliminary Injunction

12          A.      Legal Standard

13          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

14   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

15   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

16   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

17   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

18   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

19   omitted).

20          Federal courts are courts of limited jurisdiction and in considering a request for
21   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

22   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

23   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

24   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no

25   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

26   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find
27   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation

28   of the Federal right, and is the least intrusive means necessary to correct the violation of the
                                                         2
 1   Federal right.”

 2          Furthermore, the pendency of this action does not give the Court jurisdiction over prison

 3   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

 4   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

 5   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

 6   U.S. at 491−93; Mayfield, 599 F.3d at 969; see Murphy Bros., Inc. v. Michetti Pipe Stringing,

 7   Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required to take

 8   action in that capacity, only upon service of summons or other authority-asserting measure stating

 9   the time within which the party served must appear to defend.”).

10          B.         Discussion

11          In his two motions, Plaintiff seeks injunctive relief against the California State Prison,

12   Corcoran Facility 3C Librarian or Librarians, who are not named as a defendant, or as defendants,

13   in this action. “A federal court may issue an injunction [only] if it has personal jurisdiction over

14   the parties and subject matter jurisdiction over the claim; it may not attempt to determine the

15   rights of persons not before the court.” Zepeda v. U.S. Immigration Serv., 753 F.2d 719, 727 (9th

16   Cir. 1985). Therefore, the Court must deny Plaintiff’s two motions for preliminary injunction

17   because the Court lacks personal jurisdiction over the California State Prison Facility 3C

18   Librarian or Librarians.

19   III.   Order and Recommendation

20          Accordingly, the Court HEREBY ORDERS that the Clerk of the Court to randomly
21   assign a Fresno District Judge to this action.

22          Furthermore, it is HEREBY RECOMMENDED that Plaintiff’s two motions for

23   preliminary injunction, (ECF Nos. 13, 14), be DENIED for lack of jurisdiction.

24          These Findings and Recommendation will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

26   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
27   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
                                                        3
 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 2   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 3   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     February 6, 2020                           /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
